Mr. Justice Campbell
delivered the opinion of the court:
This is an action by plaintiffs (appellees here), appropriators and users of water for irrigation from the-Alamosa river in water district No. 21 in this state, against defendants (appellants), appropriators from the same stream, to restrain the latter from diverting and using water from such stream to the injury of plaintiffs, who, as against defendants, are said to be prior appropriators. The judgment was for plaintiffs, and defendants appeal.
Precisely the same questions of law, and largely the same questions of fact, are involved in this case as in Alamosa Creek Canal Co. v. Nelson, the opinion in which is published ante, p. 140; indeed, some of the evidence is exactly the same in both cases. All these questions, we think, were correctly decided by the trial court, and upon the authority of the foregoing decision the judgment is affirmed.

Affirmed.

Chief Justice Steele and Mr. Justice Gabbert concur.